Citation Nr: 0113122	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
PTSD and assigned a 10 percent evaluation, effective November 
3, 1998.

In a July 2000 rating decision, the RO denied service 
connection for chronic paranoid schizophrenia as secondary to 
the service-connected PTSD.  As an appeal for this issue has 
not been initiated, this claim is not part of the current 
appellate review.


FINDING OF FACT

PTSD is manifested by flashbacks, nightmares, intrusive 
memories, hypervigilance, exaggerated startle response, lack 
of interest in pleasurable activities, tendency to isolate 
from others, avoidance of crowds, and significant social, 
industrial, and emotional impairment. 


CONCLUSION OF LAW

The criteria for an initial increased evaluation to 
30 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Board notes that the veteran is in receipt of pension 
benefits for chronic paranoid schizophrenia with alcohol and 
drug abuse.

An August 1998 VA outpatient treatment report shows the 
examiner stated the veteran had PTSD related to Vietnam 
experiences.  He stated the veteran was alert, oriented, 
clean, well kempt, with no thought disorder.  He noted the 
veteran had begun to suffer from increased PTSD-related 
symptoms with flashbacks and nightmares of Vietnamese coming 
to attack him.  The examiner stated the veteran was not 
suicidal or homicidal.

A November 1998 VA outpatient treatment report shows the 
veteran was seen for a PTSD evaluation.  The examiner stated 
the veteran was fully oriented and understood the purpose of 
the appointment, which was to test the veteran.  He stated 
the veteran score's revealed a valid profile with neither 
exaggerated responding nor systematic minimization of 
symptoms.  The examiner stated the veteran's profile was one 
typical of veterans with PTSD.  There was no thought 
disorder, major depression, or delusional disorder.  The 
examiner noted the veteran appeared to be bothered by quite a 
lot of avoidance and numbing symptoms, moderately bothered by 
intrusive symptoms, and only a bit bothered by hyperarousal 
symptoms (except for sleep disturbance).  The examiner 
determined that there was enough evidence of PTSD symptoms to 
justify a more careful evaluation.

A January 1999 VA outpatient treatment report shows the 
examiner informed the veteran that the answers to the 
questions related to PTSD revealed that he had the full range 
of PTSD symptoms, including memories that were troubling to 
him, "adrenalin-rush" types of symptoms, and putting energy 
into trying hard not to remember or even being in situations 
that caused him to remember the trauma.  

A July 1999 VA psychiatric evaluation report shows the 
veteran reported that his symptoms of PTSD consisted of daily 
intrusive memories of his combat experiences, occasional 
distressing dreams, hypervigilance, exaggerated startle 
response, lack of interest in pleasurable activities, and a 
tendency to isolate himself and avoid crowds.  The examiner 
stated the veteran appeared as a cooperative, casually-
dressed, adequately-groomed man, who was oriented to person, 
place, and time, but not to the purpose of this evaluation.  
He stated the veteran had significant concentration deficits, 
but noted the veteran did not display other signs of 
cognitive impairment during the evaluation.  The examiner 
stated the veteran's speech was clear, coherent, and goal 
directed.  There was no evidence of hallucinations or 
delusions, but the veteran reported auditory hallucinations.  
The examiner stated the veteran displayed a restricted range 
of affect and complained of suffering from episodic 
difficulties with an anxious and dysphoric mood.  The 
examiner reported the veteran's recent and remote memory were 
within the average range.  

The examiner stated the veteran met the criteria for chronic 
paranoid schizophrenia and PTSD.  He was able to distinguish 
between the veteran's symptoms related to PTSD and that of 
schizophrenia.  As to the symptoms of PTSD, the examiner 
noted the veteran had been exposed to a number of life-
threatening events in Vietnam, in which he responded with 
feelings of helplessness and horror.  He stated the veteran 
avoided stimuli associated with these events and had a 
numbing of general responsiveness and suffered from 
persistent symptoms of increased arousal.  The examiner 
stated the veteran also suffered from significant social, 
industrial, and emotional impairment.  He stated the 
veteran's Global Assessment of Functioning (GAF) score for 
PTSD fell within the range of 60 to 61, which was indicative 
of mild to moderate diagnosis.  The examiner attributed the 
veteran's auditory hallucinations and delusions to the 
nonservice-connected schizophrenia.

An August 1999 VA outpatient treatment report shows the 
veteran was seen for a "routine recheck."  The examiner 
noted the veteran had longstanding schizophrenia and had been 
diagnosed with PTSD.  The veteran reported he was having 
increased symptoms of PTSD, particularly nightmares.  The 
examiner stated the veteran was in no acute distress and that 
his affect was normal.  He stated the veteran was fluently 
conversant and demonstrated high levels of insight.  The 
relevant assessment was PTSD.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the September 1999 rating decision on appeal 
and the July 2000 statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for PTSD.  In the July 2000 statement of the case, 
the RO also included the pertinent regulations that applied 
to the veteran's claim for an increased evaluation for PTSD.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Oregon 
Department of Veterans Affairs.  These determinations were 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran informed 
VA he had received treatment at VA, and the RO obtained those 
records.  The veteran has not alleged that there are any 
additional medical records related to treatment for PTSD that 
VA has not already obtained.  Finally, in accordance with its 
duty to assist, the RO had the veteran undergo a VA 
psychiatric evaluation related to his claim.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2000), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 
10 percent disabling

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
30 percent evaluation for PTSD.  The veteran has reported 
having flashbacks, nightmares, hypervigilance, intrusive 
memories, exaggerated startle response, and significant 
impairment in social, industrial, and emotional situations.  
He has also stated he tended to isolate himself from others 
and has a lack of interest in pleasurable activities.  He has 
been described as oriented, coherent, and cooperative.  A VA 
examiner stated the veteran had significant social, 
industrial, and emotional impairment.  In relation to his 
PTSD, he does not have hallucinations or delusions and has 
not reported homicidal or suicidal ideation.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2000) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  When examined in July 1999, the examiner 
stated the veteran's symptoms of PTSD were mild to moderate 
in degree.  He stated the veteran had significant social, 
industrial, and emotional impairment and a significant 
concentration deficit.  Such findings would fall within the 
10 percent evaluation and the 30 percent evaluation.  
Applying 38 C.F.R. § 4.7 to the facts before the Board, it 
finds that the above-described symptoms establish that the 
veteran is 30 percent disabling as to his PTSD 
symptomatology.  Id.; see 38 C.F.R. § 4.132, Diagnostic Code 
9411.  

This determination is supported by the VA examiner's finding 
in the July 1999 psychiatric evaluation report that the 
veteran's GAF score was 60-61.  Although the GAF score does 
not fit neatly into the rating criteria, the GAF score is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 46-47 
(4th ed. 1994).  A GAF score of between 51 and 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of between 61 and 70 is defined as "Some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

The two scores assigned by the examiner contemplate mild to 
moderate symptoms.  As stated above, the application of 
38 C.F.R. § 4.7 establishes a basis to grant the veteran a 
30 percent evaluation for his service-connected PTSD.  
Moderate PTSD symptoms are indicative of no more than a 30 
percent evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411.  

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted and finds that such is not the 
case.  The evidence does not establish that the veteran has 
circumstantial, circumlocutory, or stereotyped speech.  In 
fact, the veteran has been described as clear, coherent, 
oriented and having high levels of insight.  His speech has 
been described as goal directed.  No medical professional has 
stated that the veteran is unable to understand complex 
commands, except one examiner noted the veteran had 
difficulty with concentrating, but he also stated the veteran 
did not display other signs of cognitive impairment.  The 
veteran does not neglect his personal appearance, as 
evidenced by the findings that he was well kempt and 
adequately groomed.  The veteran has been described as 
cooperative and being fluently conversant.  

Although the veteran has been reported to have delusions and 
hallucinations, such symptoms have been clinically attributed 
to the diagnosis of paranoid schizophrenia and not the 
service-connected PTSD.  The veteran had denied any homicidal 
or suicidal ideation.  Finally, there have been no clinical 
findings that the veteran has any obsessive ritualistic 
behavior.  The Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
PTSD.  See id.

The Board is aware that the veteran's representative has 
asserted that it is not possible to distinguish between the 
symptomatology from schizophrenia and the symptomatology from 
PTSD and that the veteran should be granted a 100 percent 
evaluation.  However, the Board respectfully disagrees, as a 
medical professional has clearly indicated what symptoms were 
attributable to each diagnosis.  The Board finds that the 
symptoms attributable to PTSD have not been shown to be more 
than 30 percent disabling.  Regardless, the veteran's 
representative is not competent to refute the findings made 
by a medical professional.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the initial 
10 percent evaluation assigned, the Board agrees and has 
granted him a 30 percent evaluation.  To the extent that the 
veteran has stated he warrants an even higher evaluation, the 
Board finds that the medical evidence does not support such 
finding for the reasons stated above.  In a December 1998 VA 
outpatient treatment report, the examiner stated the veteran 
admitted his primary motivation for working on his PTSD was 
to gain service-connected compensation.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Taking the veteran's contentions into account and the medical 
findings, an evaluation in excess of 30 percent for PTSD is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

